                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


HESSMORGANHOUSE,                LLC,    d/b/a
HMH CONSULTING,

      Plaintiff,
                                                 Civil Action No. 7:18-CV-69 (HL)
v.

THE   KINGDOM      GROUP                 OF
COMPANIES,  LLC,       d/b/a            THE
KINGDOM GROUP, et al.,

      Defendants.


                                        ORDER

      Plaintiff HessMorganHouse, LLC, d/b/a HMH Consulting (“HMH”) entered

into a series of written letter agreements with Defendant The Kingdom Group of

Companies, LLC, d/b/a The Kingdom Group (“The Kingdom Group”) 1 to provide

consulting,   organizational,     and   administrative   services   related   to   the

development and management of a group life insurance plan. Ultimately, the plan




1 The relevant contracts were entered into by HMH and The Kingdom Group.
HMH also names as Defendants Kingdom Insurance Group, LLC and Nicholas J.
Lewis, who HMH alleges are also liable for contractual violations. However, for
the purposes of determining the outcome of the pending motions, the parties
agree that any dispute they may have concerning the proper party to hold
accountable for any breach is not material to the determination of whether there
has been a breach of the contract in question. Accordingly, as suggested by the
parties, the Court will refer to Defendants collectively as “The Kingdom Group”
throughout this Order.
failed. The parties now dispute what sums, if any, remain owing for services

performed under the contract.

      Currently pending before the Court are the parties’ cross-motions for

summary judgment. After reviewing the briefs, and with the benefit of oral

argument, the Court DENIES Plaintiff’s Motion for Partial Summary Judgment

(Doc. 21) and GRANTS Defendants’ Motion for Summary Judgment (Doc. 22).

I.    FACTUAL BACKGROUND 2

      HMH is a life insurance consulting company. In June 2013, HMH entered

into the first of a series of letter agreements with The Kingdom Group to provide

consulting,   organizational,   and   administrative   services   relating   to   the

development and management of a group life insurance plan for the benefit of

the National Hispanic Christian Leadership Conference. The first two

agreements, dated June 27, 2013 and September 17, 2013, outlined the initial

services HMH agreed to perform and the associated payment schedule. The

fourth letter agreement, dated January 12, 2014, modified the payment schedule

contemplated by the September 17, 2013 agreement. With the exception of The

Kingdom Group asserting that it overpaid HMH by $5,000.00, the parties do not

dispute that HMH performed the services contracted for under these three

agreements or that The Kingdom Group paid for the services rendered in full.

2The facts set forth herein are derived directly from the parties’ Joint Stipulation
of Facts Pertaining to Cross-Motion for Summary Judgment (Doc. 20).

                                         2
      This case arises out of a dispute concerning the language contained in the

third letter agreement, which the parties entered into on December 24, 2013. The

December 2013 letter agreement sets out two phases for work to be performed

by HMH. The first phase pertains to “pre-rollout services,” and the second phase

addresses “post-rollout services.” The contract establishes a fee schedule for the

pre-rollout services and further indicates that payment for those services shall be

deferred in consideration of The Kingdom Group agreeing to retain HMH’s

services for the ongoing administration of the group term life insurance contract.

      HMH completed the pre-rollout phase, and in late 2015, the life insurance

plan was launched and policies became available through Prudential, the

selected insurer for the plan. Only three policies were sold, producing total

commissions for The Kingdom Group of $262.80. On January 26, 2017,

Prudential terminated its participation in the plan effective March 21, 2017. No

additional policies were sold. Consequently, HMH provided no further services

under the December 2013 agreement. HMH alleges that The Kingdom Group

owes $113,818.00 plus other associated damages for the pre-rollout services

performed under the December 2013 contract. 3 The Kingdom Group denies

owing any further sums to HMH.


3HMH states that the total hourly fee due is $118,818.00. However, HMH only
seeks to recover $113,818.00, which takes into account the $5,000.00
overpayment alleged by The Kingdom Group.

                                         3
II.   SUMMARY JUDGMENT STANDARD

      A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). “A party asserting that a fact cannot be or is genuinely disputed

must support that assertion by . . . citing to particular parts of materials in the

record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ.

P. 56(c)(1).

      The      party seeking      summary         judgment   “always   bears    the   initial

responsibility of informing the district court of the basis for its motion, and

identifying    those   portions    of   the   pleadings,      depositions,     answers    to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of a material fact.” Celotex,

477 U.S. at 323 (internal quotation omitted). If the movant meets this burden, the

burden shifts to the party opposing summary judgment to go beyond the

pleadings and present specific evidence showing that there is a genuine issue of

material fact, or that the movant is not entitled to judgment as a matter of law. Id.

at 324-26. “If the record presents factual issues, the court must not decide them;



                                              4
it must deny the motion and proceed to trial.” Herzog v. Castle Rock Entm’t, 193

F.3d 1241, 1246 (11th Cir. 1999). But, when “the record taken as a whole could

not lead a rational trier of fact to find for the non-moving party,” summary

judgment for the moving party is proper.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

III.   ANALYSIS

       HMH moves for partial summary judgment, arguing that under the plain

language of the contract in dispute, The Kingdom Group owes a total of

$113,818.00 for pre-rollout services performed. In its cross-motion for summary

judgment, The Kingdom Group relies on a separate contractual term that it

contends unambiguously limits any payment due to HMH. Based on its assertion

that there is a valid contract and that there has been no breach of the contract,

The Kingdom Group also moves for summary judgment on HMH’s remaining

claims for breach of the covenant of good faith and fair dealing, quantum meruit,

account, and attorney’s fees.

       A.    Breach of Contract

       The sole dispute before the Court for resolution is whether under the terms

of the December 24, 2013 letter agreement The Kingdom Group owes HMH for

the pre-rollout Services performed under the contract. HMH maintains that it

agreed to defer any payment for pre-rollout services conditioned upon The



                                         5
Kingdom Group retaining HMH for post-rollout services. Once the need for post-

rollout services was eliminated by the termination of the life insurance plan, the

condition could no longer be satisfied, and payment became due in full. The

Kingdom Group argues that the agreement to retain HMH was a specific

contractual term and not a condition and that the agreement regarding post-

rollout services does not otherwise eliminate a separate term which The Kingdom

Group points out clearly limits payment to a percentage of the total commissions

received from the sale of the life insurance policies.

      Under Georgia law, “[i]t is the function of the court to construe the contract

as written and not make a new contract for the parties.” Georgia Magnetic

Imaging v. Greene Cty. Hosp. Auth., 219 Ga. App. 502, 504 (1995); see also

Fernandes v. Manugistics Atlanta, 261 Ga. App. 429, 433 (2003) (“Neither the

trial court nor this Court is at liberty to rewrite or revise a contract under the guise

of construing it.”). Contract construction requires a three-step analysis. See

Mitchell v. Cambridge Property Owners Assn., 276 Ga. App. 326, 327 (2005).

The court first must decide whether the contract language at issue is ambiguous.

Ga.-Pac. Corp. v. Lieberam, 959 F.2d 901, 904 (11th Cir. 1992). If the court

determines that there is an ambiguity, then the court must utilize the applicable

rules of contract construction. Id. If, after applying those rules the ambiguity




                                           6
remains, then a jury must resolve the ambiguity. Id. “Whether a contract is

ambiguous is a question of law for the courts to decide.” Id.

      “Ambiguity exists where the words used in the contract leave the intent of

the parties in question – i.e., that intent is uncertain, unclear, or is open to various

interpretations.” Capital Color Printing, Inc. v. Ahern, 291 Ga. App. 101, 106

(2008). “Conversely, no ambiguity exists where, examining the contract as a

whole and affording the words used therein their plain and ordinary meaning, the

contract is capable of only one reasonable interpretation.” Id. (citation and

quotation marks omitted); see also Perkins v. M & M Office Holdings, LLC, 303

Ga. App. 770, 773 (2010) (“Unambiguous language must be afforded its literal

meaning and plain ordinary words given their usual significance.”) (citation and

quotation marks omitted). If the language of the contract is unambiguous, “the

court simply enforces the contract according to the terms, and looks to the

contract alone for the meaning.” Am. Empire Surplus Lines Ins. Co. v. Hathaway

Dev. Co., 288 Ga. 749, 750 (2011) (citation and quotation marks omitted).

      Under the terms of the December 24, 2013 letter agreement, the parties

agreed that payment for pre-rollout services would be made according to a

particular schedule:




                                           7
      The Kingdom Group shall pay HMH at the hourly rate of $300 for the
      services set forth above, payable as outlined below:

               • The lesser of total HMH invoices or $15,000 upon
                 receipt by The Kingdom Group of the initial commission
                 payment from Prudential.
               • The lesser of any remaining unpaid HMH invoices or
                 $20,000 upon receipt by The Kingdom Group of the
                 second commission payment from Prudential.
               • The lesser of any remaining unpaid HMH invoices or
                 $30,000 upon receipt by The Kingdom Group of a third
                 commission payment from Prudential.
               • Up to $30,000 on the same basis as set forth above
                 upon receipt by The Kingdom Group of each
                 subsequent commission payment from Prudential until
                 such time as all outstanding HMH invoices have been
                 paid in full.

      This payment structure is then modified by the following language:

      Notwithstanding the foregoing, no payment shall be made to HMH in
      excess of 20% of any commission payment, taking into account
      amounts payable to HMH that have been deferred and remain
      outstanding from all letter agreements, including this letter
      agreement.

      The parties further agreed to postpone any payment until such time as the

plan started generating income for The Kingdom Group with the understanding

that The Kingdom Group would retain HMH to perform post-rollout services:

      In consideration of our agreement to defer compensation for Pre-
      Rollout Services until such time as The Kingdom Group receives
      compensation from the product, The Kingdom Group agrees that
      HMH will undertake the ongoing administration of the group term life
      insurance contract issued by Prudential.




                                       8
      HMH’s position is that The Kingdom Group agreed to compensate HMH for

pre-rollout services at an hourly rate of $300.00. HMH performed the promised

services and provided regular invoices to The Kingdom Group, documenting the

services rendered and the number of hours worked, to which The Kingdom

Group never objected. HMH further explains that under the contract HMH

consented to defer payment of these invoices in exchange for The Kingdom

Group retaining HMH to perform post-rollout plan administration services. HMH

contends that it agreed to defer compensation for the pre-rollout services subject

to the condition subsequent that The Kingdom Group would continue working

with HMH through the post-rollout phase. And, because Prudential terminated its

involvement and caused the demise of the plan, post-rollout services were no

longer necessitated. Thus, the condition subsequent failed and HMH’s obligation

to defer payment further was negated.

      “Where a contract has a condition subsequent, the occurrence may excuse

performance or otherwise allow the contract to be modified.” Dep’t of Human

Res. v. Citibank F.S.B., 243 Ga. App. 433, 436 (2000); see also Fulton Cty. v.

Collum Properties, 193 Ga. App. 744, 775 (1989) (“The breach of a condition

subsequent may destroy the party’s rights under the contract or may give a right

to damages to the other party, according to a true construction of the intention of

the parties.”). However, the “existence of a condition subsequent does not make



                                        9
the [c]ontract vague or unenforeceable where there existed mutuality of

obligation at the time of performance.” Id. Rather, “[w]here a contract is definite in

its terms, a . . . condition subsequent will not void the contract.” Id. (citing

O.C.G.A. § 13-3-4).

      Additionally, Georgia courts draw a distinction “between conditions

regarding the creation of an obligation and a condition only as to the time of

performance.” Powell Co. v. McGarey Group, LLC, 508 F.Supp.2d 1202, 1210

(N.D. Ga. 2007) (citing L. Gregg Ivey, Inc. v. Land, 148 Ga. App. 667, 668

(1979)). “When the existence of a debt is conditional on the happening of some

event, payment cannot be enforced until the event happens; but when payment

of an existing liability is postponed until the happening of an event which does

not happen, payment must be made within a reasonable time.” Id. (citation and

quotation marks omitted).

      There is no language in the contract indicating that payment by The

Kingdom Group to HMH for any services rendered was conditioned upon HMH’s

future performance of post-rollout services. 4 What the contract says is that in

exchange for continuing the contractual relationship, HMH agreed to defer, or


4 There is also some disagreement about whether or not post-rollout services
were ever performed. HMH represents that because Prudential ended its
involvement, the post-rollout services never occurred. However, it is apparent
that some limited post-rollout services were performed following the launching of
the plan. (Doc. 20-8).

                                         10
postpone, payment “until such time as The Kingdom Group receives

compensation for the product.” In other words, payment of the outstanding

invoices was to be delayed until The Kingdom Group began receiving

commissions. This term plainly addresses the timing of payment and not the

creation of the obligation to pay. Unfortunately, while The Kingdom Group did

receive limited commissions, thereby triggering the time for payment, the clear

language of the contract restricted payment to a percentage of the commissions

received. Ultimately, the issue before the Court is not when payment became

due but how much is owed.

      According to HMH, based on the agreed upon hourly rate of $300.00, The

Kingdom Group presently owes a total of $113,818.00. Awarding HMH this sum

would require the Court to read the following provision out of the contract:

“Notwithstanding the foregoing, no payment shall be made to HMH in excess of

20% of any commission payment.” But the Court is not at liberty to eliminate

contractual terms; rather, the Court may only construe the contract as written.

See Fernandes, 261 Ga. App. at 433.

      Giving the words used in the contract their plain and ordinary meaning, the

paragraph beginning with “notwithstanding” unambiguously places a limitation on

any payment based on a percentage of the commissions received. The ordinary

meaning of “notwithstanding” is “in spite of,” or “without prevention or obstruction



                                        11
from or by.” Webster's Third New International Dictionary 1545 (1993); Black's

Law Dictionary 1091 (7th ed. 1999) (“Despite; in spite of”); see also Brazeal v.

Newpoint Media Group, LLC, 331 Ga. App. 49, 56 (2015). Reading the section of

the contract entitled “Fees for Pre-Rollout Services” as a whole, the contract

provides that even though the parties agreed to a set hourly rate to be paid out at

specified times, namely upon The Kingdom Group receiving each commission

payment, the parties further agreed that “notwithstanding,” or “in spite of,” that

understanding, The Kingdom Group would not be obligated to make any

payment to HMH “in excess of 20% of any commission payment.” The Kingdom

Group only received $262.80 in commissions. Twenty percent of that amount is

$52.56. And, because The Kingdom Group had already overpaid HMH by

$5,000.00, creating a credit to its account, The Kingdom Group has covered this

sum and is not in breach of the contract. 5

      HMH argues that any reading of the contract that would make payment

contingent upon receipt of commissions from the sale of the insurance product

would illegally place HMH in the position of sharing in the commissions. (Doc. 21-

1, p. 10-12); see O.C.G.A. § 33-23-4(d) (prohibiting commission payments to

persons not licensed to sell insurance products). But the term in question is not a


5 HMH disputes that The Kingdom Group overpaid in any amount. However, for
the purposes of this lawsuit, HMH has stipulated to the $5,000.00 overpayment
and adjusted the amount it seeks to recover accordingly. (Doc. 20, ¶ 22).

                                         12
contingency but a limitation. Further, the term does not require The Kingdom

Group to share any commissions received; rather it provides a mathematical

formula for determining the amount due.

      The Court is under no illusion that the parties never anticipated this result.

Undoubtedly, both parties planned on profiting from the sale of many insurance

policies. Alas, only three policies were ever sold, and that profit was never

realized. At the same time, it is also clear that the parties are experienced at

contract negotiation and drafting and knew how to account for contingencies,

such as the plan failing. 6 For reasons unknown, they opted not to take the

possible failure of the plan into consideration when negotiating the terms of the

December 24, 2013 contract and are now left with the language they agreed

upon, which unambiguously limits any payment to HMH to 20% of the

commission payment received by The Kingdom Group, or $52.56.

      B.    HMH’s Remaining Claims

      The Kingdom Group moves for summary judgment as to HMH’s remaining

claims for (1) breach of the covenant of good faith and fair dealing; (2) quantum


6 Both the September 17, 2013 letter agreement and January 12, 2014 letter
agreement set forth an alternative payment schedule “[i]n the event that no
commissions are paid to The Kingdom Group.” (Docs. 20-2, 20-4). These
contracts also set forth dates certain for payment rather than the open ended
“upon receipt . . . of the . . . commission payment” or “until such time as The
Kingdom Group receives compensation” language included in the December
2013 letter agreement.

                                        13
meruit; (3) account; and (4) attorney’s fees. 7 HMH states that the parties, in

arriving at their agreed upon stipulation of facts, also reached the agreement that

cross motions for summary judgment would be limited to HMH’s breach of

contract claim. According to HMH, the facts before the Court are insufficient to

support any ruling on its remaining claims, and additional discovery is warranted

prior to disposition of those claims. The Court disagrees, finding that HMH’s

remaining claim are ripe for dismissal as a matter of law.

            1.     Covenant of Good Faith and Fair Dealing

      Generally, under Georgia law, “every contract imposes upon each party a

duty of good faith and fair dealing in its performance and enforcement.” Hunting

Aircraft, Inc. v. Peachtree City Airport Auth., 281 Ga. App. 450, 451 (2006). But

“the ‘covenant’ is not an independent contract term.” Alan’s of Atlanta, Inc. v.

Minolta Corp., 903 F.2d 1414, 1429 (11th Cir. 1990). Rather, the “implied

covenant modifies and becomes a part of the provision of the contract, [and]

cannot be breached apart from the contract provisions it modifies.” U.S. Bank,

N.A. v. Phillips, 318 Ga. App. 819, 824 (2012) (citation and quotation marks

omitted). It therefore follows that “[t]here can be no breach of an implied

covenant of good faith where a party to a contract has done what the provisions

7 In its brief in support of its motion for summary judgment, The Kingdom Group
additionally addresses a potential failure of consideration claim raised in HMH’s
Complaint. (Doc. 1, ¶ 23). HMH concedes that it has not argued that there was a
failure of consideration. (Doc. 24).

                                        14
of the contract expressly give him the right to do.” Nobel Lodging, Inc. v. Holiday

Hospitality Franchising, Inc., 249 Ga. App. 497, 500 (2001).

      HMH concedes that without a viable breach of contract claim, there can be

no breach of the covenant of good faith and fair dealing. (Doc. 24, p. 17). Having

determined that The Kingdom Group did not breach the terms of the December

24, 2013 contract, the Court likewise finds that The Kingdom Group is entitled to

summary judgment as to HMH’s claim for an alleged breach of the covenant of

good faith and fair dealing.

             2.    Quantum Meruit

      In Count Three of the Complaint, HMH raises a claim for recovery under a

theory of quantum meruit, alleging that The Kingdom Group has refused to

tender payment for the value of services rendered by HMH and that it would be

inequitable to permit The Kingdom Group to accept those services without

payment. (Doc. 1 ¶¶ 43-47). But “[i]t is well established that recovery in quantum

meruit is not authorized when, as here, the claim is based on an express

contract.” Blueshift, Inc. v. Advanced Computing Technologies, Inc., 273 Ga.

App. 802, 804 (2005) (citation and punctuation omitted); see also Lord Jeff

Knitting Co. v. Lacy, 195 Ga. App. 287 (1990) (“While the parties may plead in

alternative counts, there can be no recovery in quantum meruit where an express

contract governs all the claimed rights and responsibilities of the parties.”).



                                         15
      The parties here have stipulated that the December 24, 2013 letter

agreement was a valid, written contract, and the Court has not found otherwise.

(Doc. 20, ¶¶ 6, 17, 18). Accordingly, because HMH’s claims are based on an

express contract, HMH may not recover in quantum meruit, and The Kingdom

Group is entitled to summary judgment.

            3.    Account

      HMH asserts a claim in Count Four of the Complaint for an account,

alleging that based on the statements remitted by HMH to the Kingdom Group

detailing the work it performed and the corresponding fee, The Kingdom Group

defaulted on its account and owes HMH $113,818.00 plus interest and costs.

(Doc. 1, ¶¶ 48-50). “An action on an open account is a simplified pleading

procedure where a party can recover what he was justly and equitably entitled to

without regard to a special agreement to pay such amount for goods or services

as they were reasonably worth when there exists no dispute as the amount due

or the goods or services received.” Watson v. Sierra Contracting Corp., 226 Ga.

App. 21, 27 (1997) (citation omitted). However, “when there exists a bona fide

dispute as to the amount due or the receipt of goods, open account is the wrong

theory of recovery.” Am. Teleconferencing Services, Ltd. v. Network Billing

Systems, LLC, 293 Ga. App 772, 777 (2008) (citation and punctuation omitted).




                                      16
      Open account is not a proper theory of recovery in this case because there

is a clear dispute about any amount purportedly owed by The Kingdom Group to

HMH. The parties stipulated to the fact that HMH sent The Kingdom Group

regular statements detailing the hours worked in preparation for the rollout of the

life insurance plan. (Doc. 20, ¶¶ 21, 24). While the statements include a running

tally for amounts HMH contends will be due at a future date, the statements do

not otherwise take into account the parties’ agreement that payment ultimately

would be restricted to 20% of any commissions received by The Kingdom Group.

The dispute between the parties about how that limitation impacts the total

amount due to HMH for the pre-rollout services it performed takes this case out

of the purview of an open account claim.

            4.     Attorney’s Fees

      Finally, HMH asserts a claim for attorney’s fees pursuant to O.C.G.A. § 13-

6-11. (Doc. 1, ¶ 52). Section 13-6-11 authorizes an award of attorney’s fees

“where the plaintiff has specially pleaded and has made prayer therefor and

where the defendant has acted in bad faith, has been stubbornly litigious, or has

caused the plaintiff unnecessary trouble and expense.” Recovery of attorney’s

fees “in a contract action must be based upon evidence which shows more than

a mere breach of contract.” Pulte Home Corp. v. Woodland Nursery &

Landscapes, Inc., 230 Ga. App. 455, 457 (1998) (citation omitted; emphasis in



                                        17
original). And, “where there is no award of damages or other relief on any

underlying claim,” attorney’s fees are not recoverable. Security Real Estate

Services, Inc. v. First Bank of Dalton, 325 Ga. App. 13, 14 (2013) (citation and

quotation marks omitted). “The expenses of litigation recoverable pursuant to

O.C.G.A. § 13-6-11 are ancillary and may only be recovered where other

elements of damage are recoverable.” Id.

      Based on the Court’s conclusion that under the unambiguous terms of the

contract The Kingdom Group has not breached the agreement between the

parties, HMH is not entitled to an award of attorney’s fees as a matter of law, and

summary judgment is appropriate.

IV.   Conclusion

      For the reasons discussed herein, the Court DENIES Plaintiff’s Motion for

Partial Summary Judgment (Doc. 21) and GRANTS Defendants’ Motion for

Summary Judgment (Doc. 22). This case is hereby dismissed with prejudice.

      SO ORDERED, this the 26th day of August, 2019.


                               s/ Hugh Lawson________________
                               HUGH LAWSON, SENIOR JUDGE


aks




                                        18
